United States Court of Appeals
                        For the First Circuit

No. 20-1953

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          DIOVANNI CARTER,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Allison D. Burroughs, U.S. District Judge]


                               Before

                         Howard, Chief Judge,
                        Barron, Circuit Judge,
                     and Singal, District Judge.


     Joshua L. Solomon, Barry S. Pollack, and Pollack Solomon Duffy
LLP were on brief, for appellant.
     Karen Eisenstadt, Assistant United States Attorney, and
Nathaniel R. Mendell, Acting United States Attorney, were on brief,
for appellee.


                          December 2, 2021




        Of the District of Maine, sitting by designation.
            SINGAL, District Judge.          A jury convicted defendant-

appellant    Diovanni   Carter    of   conspiracy    to    commit    Hobbs     Act

robbery, the robbery itself, and discharging and brandishing a

firearm during and in relation to a crime of violence.                    Carter

appeals     his   convictions,    claiming    that     the    district     court

impermissibly admitted hearsay evidence and improperly instructed

the jury on vicarious liability.             Carter also challenges his

sentence as stemming from an erroneous application of the official-

victim adjustment in United States Sentencing Guidelines § 3A1.2.

Finding no error, we affirm the convictions and sentence.

                                       I.

            We first recite the facts relevant to Carter's appeal

"in the light most agreeable to the verdict, consistent with record

support."     United States v. Walker, 665 F.3d 212, 220 (1st Cir.

2011).    On January 26, 2019, Carter and three associates robbed a

T-Mobile store in Brockton, Massachusetts.                 One associate was

Darius Carter ("Darius"), Carter's brother.             A second associate,

Dennis Martin, would later cooperate with law enforcement and

testify against Carter.          The group stole approximately $20,000

worth of hardware and $4,500 in cash from the store.                 One stolen

phone contained a GPS tracking device, which led the police to the

group's getaway car.

            A car chase with the police ensued.              According to the

government    and   Martin's   testimony,     Carter      handed    one   of   his

                                    - 2 -
associates a gun while driving the getaway vehicle and instructed

his associates to shoot at the police.              Two of the associates then

shot at the pursuing cruiser.             The car chase ended, and all four

occupants of the vehicle fled on foot.                    Police located all of

Carter's associates the same evening, but were unable to locate

Carter himself.         After five weeks, police found and arrested

Carter.   On the day of Carter's arrest, Darius called his parents

from jail and indirectly implicated Carter in the robbery in a

recorded conversation.

           A    grand    jury     indicted       Carter   on    five   counts:     (1)

conspiracy to interfere with commerce by robbery; (2) interference

with commerce by robbery; (3) carrying, using, discharging, or

brandishing a firearm in relation to a crime of violence; (4)

possession     of   a   firearm    and    ammunition      by    a   felon;   and   (5)

possession of a firearm by a felon.

           At trial, the government played excerpts of Darius'

recorded jailhouse call with his parents.                      The government also

relied on two vicarious liability theories -- aiding and abetting

liability under 18 U.S.C. § 2, and co-conspirator liability under

Pinkerton v. United States, 328 U.S. 640 (1946) -- to argue that

Carter was guilty of Count Three.                  A jury convicted Carter on

Counts One, Two, and Three, but acquitted him of Counts Four and

Five.     The jury returned a special verdict form specifically

finding that a firearm was (a) brandished and (b) discharged during

                                         - 3 -
the robbery.

                The district court sentenced Carter to 150 months of

imprisonment on Counts One and Two, and 120 months on Count Three,

to run consecutively.           This appeal followed.

                                             II.

                Carter   raises      three    issues     before   this    Court.   He

challenges all three of his convictions on the basis that the

district court impermissibly admitted hearsay evidence in the

recording of Darius' jailhouse call.                      He also challenges his

conviction on Count Three, averring that the district court's jury

instructions erroneously stated the requirements of aiding-and-

abetting and Pinkerton liability.                  Separately, Carter requests

that       we   vacate   his   sentence      for   the    robbery   and    underlying

conspiracy        because      the    district      court     misinterpreted       the

applicable Sentencing Guidelines.

                                             A.

                We turn first to the evidentiary objection.                    Carter

argues that the district court's introduction of Darius' jailhouse

phone call implicating him in the robbery violated the hearsay

prohibition in the Federal Rules of Evidence.1                    The parties agree


       1        The district court admitted the following statements:
          "Whenever you all speak to that kid Dio, just let that
n**** know, keep his f***ing mouth closed.        Don't even be
talking . . . We already got the n****, co-d [Martin] snitching,
so. That's the, that's the most we need right now. So that n****
don't need . . . He don't need to be running his mouth, telling
                                         - 4 -
that the first two sentences of Darius' statements, consisting of

an explicit instruction to tell Carter not to speak, are not

hearsay and thus are not before us on appeal.                See United States

v. Murphy, 193 F.3d 1, 5 (1st Cir. 1999).           Accordingly, we consider

only the second part of the call that was admitted at trial.

             Carter    argues   that    the    statements   in   question     were

straightforward hearsay because they were offered to prove the

truth   of   the    matter   Darius    asserted.       Alternatively,    Carter

alleges that the same statements constituted hearsay because they

were offered to prove the truth of the matter they necessarily

implied (a so-called "implied assertion").              See United States v.

Diaz, 597 F.3d 56, 67 (1st Cir. 2010).               However, both of these

arguments fail because Carter waived all hearsay objections before

the trial court below.

             Waiver is the intentional relinquishment or abandonment

of a right.        See United States v. Rodriguez, 311 F.3d 435, 437

(1st Cir. 2002).       An argument is waived when a party "purposefully

abandons it, either expressly or by taking a contrary position at

trial."      United States v. Chen, 998 F.3d 1, 6 (1st Cir. 2021).

"Once waived, a claim typically is 'dead and buried; it cannot

thereafter     be     resurrected     on   appeal.'"        United   States    v.

Tkhilaishvili, 926 F.3d 1, 11 (1st Cir. 2019) (quoting United



nobody about the case, nothing."           Appellant Add. at 16.

                                       - 5 -
States v. Eisom, 585 F.3d 552, 556 (1st Cir. 2009)).

          Carter waived his hearsay objections to the jailhouse

call when his trial counsel stated "all I agree is it's not

hearsay" at the final pre-trial conference.      Gov. Add. at 23.     At

the conference, the district court began the relevant portion of

the conversation with a reference to Darius' statements that

followed the first two sentences: "I'm not sure about the comment

about the co-defendant snitching."       Id. at 20.    Counsel for each

side proceeded to discuss the co-conspirator exception to the

hearsay rule, a ground for admission the district court rejected.

See Appellant Add. at 12–13.      After denying admission as a co-

conspirator statement, the court stated, "you can have the comment,

which is not admitted for the truth of the matter asserted."        Gov.

Add. at 22-23.    Defense counsel stated, "I don't agree to anything,

Your Honor . . . all I agree is it's not hearsay."           Id. at 23.

The court confirmed, "It's not hearsay.          You want to make a

relevance –-" and defense counsel interrupted, "Yeah, it's not

relevant."   Id.     Defense counsel then pivoted to an objection

based on the statements' alleged irrelevance to the issue of

Carter's guilt.    Read in the context of the entire conversation,

this statement by Carter's defense counsel is best understood to

refer to the portion of the excerpt at issue here.         Thus, Carter

waived any hearsay objection to that portion of the call.

          Carter's    argument   against    waiver    is   unconvincing.

                                 - 6 -
Carter disputes the "comment" to which the district court was

referring    in    the   pre-trial    conference.        As   described    above,

though, the district court's conversation with counsel leaves

little doubt about the relevant statement when examined as a whole.

Defense counsel first stated that he agreed to nothing but then

immediately ceded his hearsay objection.                 But the statement "I

agree . . . it's not hearsay" is quite clear when read alongside

counsel's    immediate        transition   into   an   objection   based    on   a

different evidentiary principle, relevance.              Were there any doubt,

counsel failed to object to the court's confirmatory statement,

"It's not hearsay."

            We conclude that defense counsel's agreement operates to

foreclose    any    revived      hearsay   objection     on   appeal,     whether

concerning direct or implied assertions.               We add that even if the

district court's decision to admit the contested statements was

error, it was harmless beyond a reasonable doubt.                   See United

States v. Sepulveda, 15 F.3d 1161, 1182 (1st Cir. 1993) ("Because

the record offers every assurance that the errant statements did

not affect the trial's outcome, they were harmless.").

            A sizeable body of other evidence introduced by the

government    served     to    establish   Carter's     participation     in    the

robbery.     Martin, the co-defendant to whom Darius referred in his

call   as    "already . . . snitching,"           identified     Carter    as    a

participant in his trial testimony.               The government introduced

                                      - 7 -
cell phone tower records placing Carter in the vicinity of the

robbed T-Mobile store and showing him at a distance from the tower

consistent with the location of the stolen phone's GPS tracker.

The government also introduced a rental agreement for the escape

vehicle signed by Carter, and two pieces of mail addressed to

Carter that police found in the escape vehicle.              We conclude that

any impermissible inference of guilt drawn from Darius' statements

was "a drop in the proverbial bucket," and thus decline to disturb

Carter's convictions on this basis.            Id.

                                       B.

              Focusing   on   Count   Three,     Carter   urges   us   that   the

district court's jury instructions were incorrect or misleading as

to the two theories of vicarious liability -- aiding and abetting

liability and Pinkerton liability -- for a firearm offense under

18   U.S.C.    § 924(c). 2     The    district    court's   instructions      are



      2       The relevant excerpts of the jury charge are as follows:
          "[U]nder 'Pinkerton,' the defendant can be found guilty
if the government proves beyond a reasonable doubt that the
defendant conspired to commit the underlying crime and knew that
it was reasonably foreseeable that the underlying crime would be
committed by a co-conspirator.    For this offense, it must have
been reasonably foreseeable to the defendant that a co-conspirator
would use, carry, brandish, or discharge the firearm during the
commission of the robbery.
              . . .
          [T]he defendant may be found guilty as an aider and
abettor if the government proves beyond a reasonable doubt that
the defendant took an affirmative step to help or cause the crime
to be committed, and intended that the crime be committed by
                                      - 8 -
reviewed for plain error because Carter did not raise a relevant

objection to them below.       See United States v. Latorre-Cacho, 874

F.3d 299, 303 (1st Cir. 2017).

            Under the plain-error standard, Carter "faces the heavy

burden of showing (1) that an error occurred; (2) that the error

was clear or obvious; (3) that the error affected his substantial

rights;   and    (4)   that   the   error    also   seriously   impaired   the

fairness,       integrity,    or     public     reputation      of   judicial

proceedings."      Id. (quoting United States v. Prieto, 812 F.3d 6,

17 (1st Cir. 2016)) (internal quotation marks omitted).                "[T]he

plain error hurdle, high in all events, nowhere looms larger than

in the context of alleged instructional errors."                United States

v. Rivera-Carrasquillo, 933 F.3d 33, 48 (1st Cir. 2019) (quoting

United States v. Paniagua-Ramos, 251 F.3d 242, 246 (1st Cir. 2001))

(internal quotation marks omitted).             An allegedly flawed jury

instruction is viewed not in isolation, but in context within the

entire charge.      See   United States v. Pennue, 770 F.3d 985, 990

(1st Cir. 2014).       Where, as here, a defendant alleges that the

jury instructions were ambiguous or confusing, we ask whether "the

instructions as a whole . . . adequately explain the law without


another . . . To find the defendant guilty of aiding and abetting
the crime of using, carrying, brandishing, or displaying [sic] a
firearm during and in relation to a crime of violence, the
government must prove that the defendant knew the firearm would be
used,   carried,  brandished,   or   discharged . . . during   the
commission of the crime of violence." Appx-1314.

                                     - 9 -
confusing or misleading the jury."            United States v. Troy, 618

F.3d 27, 33 (1st Cir. 2010).

              The district court's alleged fault here was a failure to

instruct the jury unambiguously on the issues of advance knowledge

under   18    U.S.C.   § 2    and   of   reasonable   foreseeability   under

Pinkerton.      We reject both arguments, finding that the district

court correctly instructed the jury on the requisite mens rea for

both forms of vicarious liability, as the instructions properly

conveyed the substantive legal content and were not confusing or

misleading in context.

              The mens rea generally required of an aider-and-abettor

under 18 U.S.C. § 2 is intent that the crime be committed.               See

Rosemond v. United States, 572 U.S. 65, 76 (2014).           Additionally,

when a defendant "actively participates in a criminal scheme

knowing its extent and character," he "intends that scheme's

commission."      Id. at 77.        Put otherwise, advance knowledge may

satisfy the intent requirement in the aiding-and-abetting context.

Carter's counsel conceded at oral argument that the district

court's      description     of   aiding-and-abetting   liability   in   the

abstract adequately covered this principle.           See Appx-1314.

              We have accordingly held that to be guilty of aiding and

abetting the offense of brandishing a firearm during a Hobbs Act

robbery, the government must prove that an alleged aider and

abettor knew to "a practical certainty" that a firearm would be

                                     - 10 -
brandished.    United States v. López-Soto, 960 F.3d 1, 13 (1st Cir.

2020) (quoting United States v. Spinney, 65 F.3d 231, 234 (1st

Cir. 1995)) (internal quotation marks omitted).           The district

court correctly restated this law to the jury when it explained

that the jury could find Carter to have aided and abetted a section

924(c) offense only if it found that he "knew the firearm would be

used, carried, brandished, or discharged."       Appx-1314.3

           Carter claims that aiding-and-abetting liability for a

firearm   discharge   requires   equivalent   advance   knowledge.   We

acknowledge the government's argument that such knowledge may not

be required.    See Dean v. United States, 556 U.S. 568, 577 (2009)



     3    We note that our invocation in López-Soto of knowledge
"to a practical certainty" corresponds to a conventional
understanding of "knowledge" that future events will come to pass.
See United States v. Powell, 929 F.2d 724, 726 (D.C. Cir. 1991)
("Given the imperfection of human knowledge, [practical certainty]
is the equivalent of knowledge; an accomplice 'knows' an act will
happen if he is 'practically certain' it will.") (cited favorably
in United States v. Torres-Maldonado, 14 F.3d 95, 103 (1st Cir.
1994)).
          Our precedent distinguishes "practical certainty" from
a lower threshold of constructive knowledge.        Compare United
States v. Sanborn, 563 F.2d 488, 491 (1st Cir. 1977) ("[T]o convict
an aider and abettor of [aggravated robbery] we think the
Government must show that the accomplice knew a dangerous weapon
would be used or at least that he was on notice of the likelihood
of its use.") (emphasis added), with United States v. Spinney, 65
F.3d 231, 236 (1st Cir. 1995) ("[T]he Sanborn court's formulation
of the shared knowledge requirement . . . stands in marked
contrast -- almost as point and counterpoint -- to the 'practical
certainty' formulation that courts have developed for assessing
the shared knowledge requirement applicable to aiding and abetting
firearms charges brought under 18 U.S.C. § 924(c).").

                                 - 11 -
(concluding that, for principals, "[t]he 10–year mandatory minimum

applies if a gun is discharged in the course of a violent or drug

trafficking crime, whether on purpose or by accident.").              We

nevertheless have no occasion to resolve this issue today, as the

district   court    instructed    the   jury   that   aiding-and-abetting

liability for a firearm discharge does require advance knowledge.

If an accidental discharge imposes liability on an aider-and-

abettor, the error in the district court's instruction favored the

defendant and thus is no ground for reversal.

           Carter    also   argues      that    the    district   court's

instructions to the jury on foreseeability under Pinkerton were

deficient.   Liability as a co-conspirator under Pinkerton requires

the government to show the defendant had not advance knowledge,

but the less stringent threshold of reasonable foreseeability.

See United States v. Vázquez-Castro, 640 F.3d 19, 24 (1st Cir.

2011).     Thus, the government had to prove it was reasonably

foreseeable to Carter that a firearm would be brandished or

discharged to find him liable under Pinkerton for brandishing or

discharging, respectively.       The district court appropriately noted

that Pinkerton liability attaches when a defendant conspires to

commit a crime and it is reasonably foreseeable that the crime

will be committed by a co-conspirator.         As Carter conceded at oral

argument, these instructions in the abstract were correct.         We are

unable to discern how, when applied to the specific acts giving

                                  - 12 -
rise    to   a    section    924(c)     violation,      the   district     court's

instructions became incorrect.           We thus hold that the instructions

were not erroneous.

             Carter fails to persuade us that the district court's

use of the disjunctive "or" confused or misled the jury.                       The

district court explained that federal law punishes "the crime of

brandishing, discharging, using, or carrying a firearm during and

in relation to a crime of violence."              Appx-1312.     After properly

explaining       Pinkerton   liability       in   the   abstract,    the     court

explained that in context the jury would be required to find that

the defendant could reasonably foresee that a "co-conspirator

would use, carry, brandish, or discharge the firearm."               Appx-1314.

The    court's    instructions    as    to   aiding-and-abetting         liability

similarly listed the four predicate acts under section 924(c) using

"or."    Appx-1315.    As the government notes in its briefing, it is

natural to understand the reasonable foreseeability or advance

knowledge of each act as corresponding with the eventual commission

of the relevant act.

             Nor do we think the district court's reference to a

section 924(c) offense as "the crime" in the singular was confusing

or misleading.        Section 924(c) penalizes four distinct acts:

carrying, using, brandishing, and discharging.                  To be punished

under the statute, a defendant need only commit one act.                       The

district court's description of "the crime" was thus quite clear.

                                       - 13 -
To use the plural form "the crimes" instead would cause greater

confusion than the instructions given could have produced.                    In

sum,       when   juxtaposed   with     the    district      court's   abstract

expressions of Pinkerton and aiding-and-abetting liability, the

applied instructions clearly explained the relevant law.

              Though the district court once misstated one of the

correct verbs giving rise to a penalty under 18 U.S.C. § 924(c),

such a "lapsus linguae" does not rise to the level of reversible

error.      Pennue, 770 F.3d at 987.          Once in instructing the jury,

the     district    court   substituted        the    term   "displaying"    for

"discharging."         Appx-1314-15.           This    misstatement    was   not

prejudicial error because the context of the instructions as a

whole made abundantly clear the meaning of the instruction.                   On

multiple other occasions, the district court correctly gave the

list of section 924(c) predicates.              See Appx-1312, 1314, 1317,

1318.      Under these circumstances, we cannot conclude that the jury

was misled by the district court's single use of "displaying."4

              Because the district court correctly instructed the jury

on the two relevant theories of vicarious liability for a violation

of section 924(c), we affirm Carter's conviction for that offense.




       4  The other aspects of the jury instructions that Carter
contests on similar grounds likewise fail to meet the plain-error
hurdle.

                                      - 14 -
                                           C.

               The final issue in Carter's appeal is his claim that the

district court incorrectly calculated the total offense level for

his robbery-related offense group by including the official-victim

adjustment that appears at U.S.S.G. § 3A1.2(c)(1).                          Because the

district court's decision to include the adjustment was based on

its legal interpretation of the Sentencing Guidelines, we review

that decision de novo.             See United States v. Carrero-Hernández,

643 F.3d 344, 349 (1st Cir. 2011).

               Under    U.S.S.G.    § 2B3.1,      the    base     offense    level    for

Carter's       grouped    Hobbs    Act   robbery        offenses    (conspiracy       and

robbery itself) is 20.             The district court added six points to

this       offense   level   by    applying     U.S.S.G.       § 3A1.2(c)(1),     which

permits such an addition when the victim of the offense is a law

enforcement officer.          In this case, the relevant victim was one

of the police officers targeted by Carter's associates during the

post-robbery car chase.

               Carter    takes    the    position       that    application     of    the

adjustment is barred by Application Note 4 to U.S.S.G. § 2K2.4,

the    Sentencing       Guideline    corresponding         with    Carter's     firearm

offense. 5      Note 4 prohibits the application of "any specific

offense       characteristic       for   possession,       brandishing,        use,    or


       5  Note 4 is also known as "Amendment 599," the name under
which the Sentencing Commission promulgated the relevant text.

                                         - 15 -
discharge of an explosive or firearm" when a defendant is also

sentenced for an underlying offense (here, the Hobbs Act robbery).

When   calculating    a   defendant's    guideline   sentencing   range,    a

district    court    is   obliged   to   give   "controlling   weight"     to

Sentencing Guideline application notes unless they are "plainly

erroneous or inconsistent with the [Guidelines]."                Stinson v.

United States, 508 U.S. 36, 45 (1993) (quoting Bowles v. Seminole

Rock & Sand Co., 325 U.S. 410, 414 (1945)) (internal quotation

marks omitted).      Ordinary principles of statutory interpretation

apply to terms used in Sentencing Guideline application notes.

Cf. United States v. Luna-Díaz, 222 F.3d 1, 3 (1st Cir. 2000).

            The district court did not err in applying the official-

victim adjustment because "specific offense characteristic" is a

term of art referring to modifications that appear in Chapter Two

of the Guidelines, alongside offense-specific base offense levels.

For example, the Guideline for robbery provides a base offense

level of 20, to which increases or decreases may be made if any

"specific    offense      characteristics"      apply.     See     U.S.S.G.

§ 2B3.1(a), (b).      In contrast, Chapter Three, Part A -- where the

official-victim adjustment is found -- contains adjustments to

offense levels that "may apply to a wide variety of offenses."

U.S.S.G., ch. 3, pt. A, introductory commentary.

            The remainder of Note 4 provides context that further

supports a reading of "specific offense characteristic" as meaning

                                    - 16 -
an offense-level modification found in Chapter Two.              The second

sentence of the Note states "[a] sentence under this guideline

accounts for any explosive or weapon enhancement for the underlying

offense of conviction, including any such enhancement that would

apply based on conduct for which the defendant is accountable under

§ 1B1.3 (Relevant Conduct)."

            Carter takes this mention of section 1B1.3 to mean that,

because the section specifies that particular conduct is relevant

to both Chapters Two and Three, Note 4 rules out modifications

that appear in both Chapters.          Carter's understanding of Note 4

is inverted.     Note 4's second sentence explains that U.S.S.G.

§ 2K2.4 already accounts for weapon enhancements -- that is, the

"possession, brandishing, use, or discharge of an explosive or

firearm."    The official-victim adjustment applies not because the

defendant used an explosive or weapon, but rather because the

defendant targeted a particular type of person:         a law enforcement

officer.    Insofar as the Guidelines penalize separate aspects of

the same conduct differently, this result is neither surprising

nor impermissible.     See United States v. Fiume, 708 F.3d 59, 61

(1st Cir. 2013) ("Multiple sentencing adjustments may derive from

the same nucleus of operative facts while nonetheless responding

to   discrete   concerns.      Thus,   in   the   absence   of   an   express

prohibition,    this   court    routinely     has   permitted     a   single

underlying fact to be used more than once when that fact bears

                                  - 17 -
upon two separate sentencing considerations.") (internal quotation

marks and citations omitted).

           Other uses of the term "specific offense characteristic"

within the Guidelines confirm that it refers to Chapter Two

calculations, not adjustments in Chapter Three.                    The term appears

verbatim numerous times in Chapter Two as a source of substantive

sentencing guidance, yet is absent from Chapter Three but for

references    to      other     sections       that     stand      in    contrast        to

"adjustments" in Chapter Three.                See, e.g., U.S.S.G. § 2A1.5(b)

("Specific    Offense      Characteristic");           id.   § 2A2.1(b)         (same    in

plural);   id.     § 2A2.2(b)        (same);    id.    § 3D1.3     commentary       n.    3

("Determine      whether      the    specific    offense        characteristics          or

adjustments from Chapter Three, Parts A, B, and C apply[.]").

           Likewise, two of the "General Application Principles"

that govern the Guidelines as a whole reflect the premise that

"specific offense characteristics" are found in Chapter Two.                            The

Guidelines'      "Application         Instructions"      require        first    that     a

district court "[d]etermine the base offense level and apply any

appropriate       specific          offense     characteristics . . . in                the

particular    guideline        in    Chapter     Two    in   the    order       listed."

U.S.S.G. § 1B1.1(a)(2).             Only then should the court "[a]pply the

adjustments      as    appropriate        related       to   victim,       role,        and

obstruction of justice from Parts A, B, and C of Chapter Three."

Id.   § 1B1.1(a)(3).            Neighboring       Guideline        § 1B1.3,       titled

                                        - 18 -
"Relevant      Conduct,"   distinguishes      between     "specific    offense

characteristics . . . in Chapter Two" and "adjustments in Chapter

Three."

              The text and context of Note 4 to U.S.S.G. § 2K2.4 leave

us with little doubt that it does not bar application of the

official-victim adjustment at U.S.S.G. § 3A1.2(c)(1).                 Decisions

of our sister circuits are in accord with this conclusion.                  See

United States v. Dougherty, 754 F.3d 1353, 1360 (11th Cir. 2014);

see also United States v. Barnes, 791 Fed. App'x 512, 518 (6th

Cir. 2019).      For these reasons, the district court did not err in

its   legal    determination   that    the   adjustment    was   permissible.

Finding no error in the district court's Sentencing Guideline

calculation, we affirm Carter's sentence for his grouped Hobbs Act

robbery offenses.

                                      III.

              For the reasons stated above, Carter's convictions and

sentence are



Affirmed.




                                  - 19 -